Mr. Justice Helm
delivered the opinion of the court:
The record in this case is voluminous and a number of interesting questions relating to water priorities are strenuously argued by counsel for both parties. It is unnecessary for us, however, to discuss or determine these questions, as the plea of res judicata interposed by appellee is, in our judgment, decisive against reversal.
From the supplemental transcript filed in this court by leave on December 4th, 1905, among other things, we learn that after the decree of April 7th, 1894, was entered, and before the present proceedings were begun in 1902, appellant instituted an intermediate supplemental proceeding which, reached final determination. This proceeding was begun on September 5th, 1899; appellant then filed its petition reciting that since the former decree of 1894, it had made additional application of 214.75 cubic feet of water to 9,550 acres of land, so that its appropriation through Lake Canal then aggregated 379.75 cubic feet. It prayed for a supplemental decree covering this additional application and allowing a priority therefor dated as of the commencement of its canal.
*526The court entertained the proceeding, and appellee, The Rocky Ford Ditch Company, and one. other party, filed demurrers' attacking’ the sufficiency of the petition. On April 4th, 1900, these demurrers were sustained and a decree was entered dismissing the petition at the cost of petitioner; the following language being, inter alia, therein employed:
“Without prejudice to the petitioner’s right to institute such proceeding as it may be advised regarding any right claimed by it and not antedating or in any manner disturbing or conflicting with any of the various rights and claims heretofore adjudicated in or by the decrees in the adjudication of priorities for the use of water heretofore had in water district No. 17, and referred to in the petition, and not adverse or contrary to the effect of such decree.”
From the decree of April 4th, 1900, appellant prosecuted an appeal to this court, which was dismissed; a second appeal therefrom was also taken by certain consumers from Lake Canal, which, on March 3d, 1902, was likewise dismissed. — Randall v. Rocky Ford Ditch Company, 29 Colo. 430.
It sufficiently appears from the record of that proceeding, that the first of these dismissals was due to some mistake or irregularity in taking or perfecting the appeal according to law. The second dismissal rested upon the ground that such appeals are only given to the owners or persons controlling the canal, and that, in the absence of fraud or intentional neglect of duty by them, persons who are interested merely as consumers cannot exercise the privilege.
The petition thus filed on September 5th, 1899, was similar to the petition filed in the present supplemental proceeding. All the facts pertaining to appellant’s rights here alleged, were there stated and in practically the same form. The main question there presented for adjudication was the right of *527appellant to a priority dating from September 25th, 1889, when the construction of its canal began, for its applications of water made since the decree of April 7th, 1894, was entered. The demurrers were sustained on the ground that the facts alleged in the petition were not sufficient to constitute a cause of action, i. e., to give appellant the right of relation thus claimed.
By that decree, it is true, appellant was given permission to bring a new suit or proceeding to adjudicate a proper priority for such new applications of water. But its right to claim this priority as dating from the commencement of its canal was fully considered, passed upon and positively denied; and this denial was emphasized by the language employed in allowing appellant to institute further proceedings.
That decree was final. It determined the precise question submitted in the present proceeding. The same subject-matter was involved and the issues were identical in both cases. The parties, plaintiff and defendant, were the same, and they sued and defended in the same capacity. Even the exceptions taken and assignments of error filed here on the two former appeals were substantially' identical with those now submitted. Although that decree was entered on demurrer, it was nevertheless an adjudication upon the merits; and so long as it stands it is res judicata of the issue so re-submitted in the present proceeding.
We are not now called upon to consider the correctness or incorrectness of that decree; and it would be improper for us to express an opinion touching its legality or regularity. The court had undoubted jurisdiction over the subject-matter and of the parties. And however erroneous the decree may have been, it is decisive of the present controversy. It cannot now be ignored, nor could it have been ques-*528tinned collaterally in this proceeding. — Farmers’ U. D. Co. v. Rio Grande C. Co., 37 Colo. 512.
The opinion in the case of- Smith v. Cowell, 41 Colo. 178, recently pronounced by this court, practically covers and decides the only point upon which there could he doubt as to the propriety of holding’ the decree of April 4th, 1900, res judicata of the question now raised. There, as here, the two proceedings were between the same parties, the issues and relief sought were substantially the same, and judgment of dismissal was entered in the latter upon a general demurrer to the complaint. And there, as here, also, the plea of res judicata, was interposed to the second action, the general demurrer so sustained going to the merits. Inter alia, the court said:
“A judgment rendered in dismissing an action-following an order sustaining a demurrer may or may not be a bar. If it was for lack of jurisdiction or that plaintiff mistook his remedy or for some technical defect, it is not a bar. If the demurrer goes to the merits of the action, as where it is upon the ground that the facts stated are not sufficient to. constitute a cause of action, it is as conclusive as a-judgment entered on a verdict finding the facts.”
See, also, Schroers v. Fisk, 10 Colo. 599.
Without further prolonging the present discussion, we hold that in the case at bar the question submitted, viz.: appellant’s right to have the doctrine of relation so applied as to give Lake Canal a priority dating from its commencement for the new appropriation of water mentioned, became res judicata by the supplemental decree of April 4th, 1900.
And so holding, an affirmance of the present decree necessarily follows. Affirmed.
Chief Justice Steele and Mr. Justice Maxwell concur.